Exhibit 99.1 INDEPENDENT AUDITORS’ REPORT To the Board of Directors and Members’ of NetWolves, LLC and Subsidiaries Report on the Financial Statements We have audited the accompanying consolidated balance sheets of NetWolves, LLC and Subsidiaries as of December31, 2014 and 2013, and the related statements of income, changes in members’ deficit and cash flows for the years then ended, and the related notes to the consolidated financial statements. Management’s Responsibility for the Financial Statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with accounting principles generally accepted in the United States of America; this includes the design, implementation, and maintenance of internal control relevant to the preparation and fair presentation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ Responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits.We conducted our audits in accordance with auditing standards as established by the Auditing Standards Board (United States) and in accordance with the auditing standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audits to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the financial statements.The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidatedfinancial statements, whether due to fraud or error.In making those risk assessments, the auditor considers internal control relevant to the entity’s preparation and fair presentation of the consolidated financial statements in order to design audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the entity’s internal control.Accordingly, we express no such opinion. An audit also includes evaluating the appropriateness of accounting policies used and the reasonableness of significant accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. -1- We believe that the audit evidence we have obtained is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the financial position of NetWolves, LLC and Subsidiaries as of December 31, 2014 and 2013, and the results of its operations and its cash flows for the years then ended in accordance with accounting principles generally accepted in the United States of America. /s/ Marcum LLP Marcum llp Melville, NY August 12, 2015 -2- NetWolves, LLC and Subsidiaries CONSOLIDATED BALANCE SHEETS December 31, 2014 and 2013 ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts of $154,010 and $123,672 respectively Prepaid expenses Total current assets PROPERTY AND EQUIPMENT, net PREPAID LICENSING COSTS, net of accumulated amortization of $531,766 and $398,824, respectively Deposits Total Assets $ $ LIABILITIES AND MEMBERS' DEFICIT CURRENT LIABILITIES Bank overdraft $ $ Accounts payable Universal service charge payable Revolving line of credit Current portion of notes payable - Accrued and other current liabilities Total current liabilities LONG-TERM LIABILITIES Notes payable, net of current portion - Other taxes payable, net of current portion Total long-term liabilities TOTAL LIABILITIES 5,043,344 COMMITMENTS AND CONTINGENCIES - - MEMBERS' DEFICIT ) ) Total Liabilities & Members' Deficit $ $ See Notes to Consolidated Financial Statements. -3- NetWolves, LLC and Subsidiaries CONSOLIDATED STATEMENTS OF INCOME For the years ended December 31, 2014 and 2013 Revenues $ $ Cost of revenues Gross profit Operating expenses Selling, general and administrative Operating income Other Income (expense), net Interest and other income, net ) Net income $ $ See Notes to Consolidated Financial Statements. -4- NetWolves, LLC and Subsidiaries CONSOLIDATED STATEMENTS OF CHANGES IN MEMBERS' DEFICIT For the years ended December 31, 2014 and 2013 Members' Deficit Balance, January 1, 2013 $ ) Distributions ) Net income Balance, December 31, 2013 ) Distributions ) Net income Balance, December 31, 2014 $ ) See Notes to Consolidated Financial Statements. -5- NetWolves, LLC and Subsidiaries CONSOLIDATED STATEMENTS OF CASH FLOWS For the years ended December 31, 2014 and 2013 Cash flows from operating activities: Net income $ $ Adjustments to reconcile net income to net cash Depreciation and amortization Bad debt expense Changes in operating assets and liabilities: Accounts receivable Prepaid licensing cost Prepaid expenses ) Deposits ) Accounts payable ) Universal service charge Accrued and other current liabilities Net cash provided by operating activities Cash Flow from Investing Activities Purchase of equipment ) ) Cash Flow from Financing Activities: Bank overdraft Repayments of notes payable ) - (Repayments) borrowings on revolving line of credit, net ) Distributions to members ) ) Net cash (used in) provided byfinancing activities ) NET (DECREASE) INCREASEIN CASH AND CASH EQUIVALENTS ) Cash and cash equivalents - beginning of the year Cash and cash equivalents - end of year $ $ SUPPLEMENTAL DISCLOSURE OF CASH INFORMATION Interest paid $ $ Income tax paid $
